       1:18-cv-01101-SEM-TSH # 50             Page 1 of 28                                             E-FILED
                                                                         Monday, 13 May, 2019 05:51:14 PM
                                                                             Clerk, U.S. District Court, ILCD

                        IN THE UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS
                                SPRINGFIELD DIVISION

 Kelli Andrews,                                      )
                                                     )
                            Plaintiff,               )
 v.                                                  )      Case No. 18-cv-1101-SEM-TSH
                                                     )
 Bruce Rauner et al.,                                )
                                                     )
                            Defendants.              )

                        PLAINTIFF’S MOTION TO COMPEL
              DISCOVERY RESPONSES FROM GOVERNMENT DEFENDANTS

       Plaintiff, through her undersigned counsel, hereby moves to compel adequate responses

to Interrogatories and Requests for Production from Defendants Baldwin, Pritzker, Rauner, \the

Illinois Department of Corrections (“IDOC”), and the State of Illinois (collectively the

“Government Defendants”).

       I.       BACKGROUND

       This case is about the defendants’ treatment of a young woman named Tiffany Rusher,

who was imprisoned by the IDOC until mid-2016. Plaintiff alleges that notwithstanding—and

indeed, because of—Ms. Rusher’s serious mental illness, the defendants placed her in extended

solitary confinement. While there, she received little meaningful mental health treatment, even

though the State acknowledged in the Rasho class action lawsuit that prisoners with severe

mental illness—which included Ms. Rusher—should be receiving hospital-level mental

healthcare.

       Ms. Rusher died in 2017. In 2018 Kelli Andrews, Ms. Rusher’s mother and the

administrator of her estate, brought this lawsuit. Critically, the lawsuit alleges that Ms. Rusher’s

solitary confinement and lack of appropriate mental healthcare was the result of management-


                                                 1
       1:18-cv-01101-SEM-TSH # 50             Page 2 of 28



level policy failures within the IDOC and by the State itself, which harmed Ms. Rusher in

addition to numerous other mentally ill prisoners. (See, e.g., ECF 1 ¶ 25.) As set out herein, the

discovery at issue in this motion is designed to prove up these allegations, as well as aspects of

Plaintiff’s claims relating to Ms. Rusher’s alleged mistreatment at the defendants’ hands.

       Plaintiff was forced to file this motion to compel because of two problems with the

defendants’ discovery responses. First, the defendants have essentially taken the position that

discovery in this case should only concern Ms. Rusher alone. Aside from producing copies of a

few “administrative directives,” the defendants have produced Ms. Rusher’s medical records and

a few other prison records related specifically to her—and essentially nothing else. Indeed they

have otherwise essentially refused to respond to Plaintiff’s discovery, objecting repeatedly that

requests are overbroad because they concern multiple prisoners in addition to Ms. Rusher.

       That position is indefensible. It is Plaintiff’s allegation that the defendants’ policies with

respect to the treatment of mentally ill inmates impacted Ms. Rusher. Those allegations put the

defendants’ policies with respect to mentally ill inmates squarely at issue. And those allegations

have survived Defendants’ motion to dismiss. (See ECF 28.) As such, rules of civil procedure

permit Plaintiff to take discovery so that she can prove the allegations in her complaint.

       Second, the defendants have not seriously engaged in a meet-and-confer process, with the

result that many disputes that Plaintiff now brings to the Court through this motion would

normally be resolved informally between the parties. As set out below, the defendants answered

Plaintiff’s discovery via six separate responses. After receiving the defendants’ objections

Plaintiff’s counsel sent a lengthy discovery enforcement letter (see Ex. 10), which was followed

up with a second, lengthy email (see Ex. 11). Counsel for the parties then held a short telephone

call to discuss the disputed discovery on March 15, but given the number and complexity of the



                                                 2
       1:18-cv-01101-SEM-TSH # 50              Page 3 of 28



issues, resolution through a phone conversation alone was not feasible. As such, defense counsel

committed, both on the phone and in writing (see Ex. 12), to provide a written response to

Plaintiff’s discovery enforcement correspondence.

       That response never came, however. Plaintiff’s counsel repeatedly inquired as to the

status of the defendants’ discovery enforcement response (see Ex. 13 (collecting emails)), but

received no answer of any kind. As a result, Plaintiff’s counsel is forced to conclude that the

parties are at issue, even though it is likely the sides could have worked out many of the

discovery disputes at issue here informally.

       II.     DISCOVERY ENFORCEMENT HISTORY

       The following discovery is at issue:

   Ex. 1. Plaintiff’s Rule 33 Interrogatories to All Defendants.
   Ex. 2. Plaintiff’s Rule 34 Requests to John Baldwin.
   Ex. 3. Plaintiff’s Rule 34 Requests to All Defendants.1

       Defendants responded to the Requests for Production in two separate documents:

   Ex. 4. Response to Rule 34 Requests [Ex. 2] by John Baldwin.
   Ex. 5. Response to Rule 34 Requests [Ex. 3] by Government Defendants.

       Defendants responded to the Interrogatories in four separate documents:

   Ex. 6. Objections to Rule 33 Interrogatories [Ex. 1] by Government Defendants.
   Ex. 7. Responses to Rule 33 Interrogatories [Ex. 1] by the “official capacity” Defendants
    (“State response”).
   Ex. 8. Response to Rule 33 Interrogatories [Ex. 1] by John Baldwin (“Baldwin response”).
   Ex. 9. Response to Rule 33 Interrogatories [Ex. 1] by Bruce Rauner (“Rauner response”).




1
  Bruce Rauner, the State of Illinois, John R. Baldwin, Jeff Sim, He Yuan, Brian Richardson, The
Illinois Department of Corrections, and Wexford Health Sources, Inc.
                                                 3
       1:18-cv-01101-SEM-TSH # 50             Page 4 of 28



       Plaintiff sent enforcement correspondence in March. (See Ex. 10 and Ex. 11.) Counsel

for the parties (Stephen Weil for the Plaintiff and Jeremy Tyrrell for the Defendants) then held a

telephone conference on March 15, after which counsel for the Defendants stated in writing that

he would respond to responding to Plaintiff’s earlier enforcement correspondence (Ex. 12).

       Since that time, Plaintiff’s counsel has contacted defense counsel on multiple occasions,

including on March 23, March 28, and April 24 to inquire about the defendants’ responses (Ex.

13), but as of the date of this motion has heard nothing back from defense counsel. Plaintiff

therefore concludes that the parties are at issue, and brings this motion to compel.

       III.    DISCOVERY AT ISSUE

       Because requests, objections, and responses in this discovery are spread across multiple

documents, where doing so will assist the reader Plaintiff has excerpted the requests and

responses in tables.

               a. INTERROGATORIES TO ALL DEFENDANTS (Ex. 1.)

       The interrogatories at issue are attached as Exhibit 1. The defendants’ responses and

objections are attached as Exhibits 6, 7, 8, and 9.

       Interrogatory 2.

        Discovery request:     Identify by name and address all persons who have knowledge of
        (Ex. 1)                facts that relate to any of the claims or defenses in this action,
                               including but not limited to all persons who are not listed in
                               Defendant’s Rule 26 Initial Disclosures. If you answer this
                               Interrogatory by incorporating Documents, please list under oath
                               the identities of any and all additional persons not listed in these
                               Documents, or, if there are no such additional Persons with
                               knowledge responsive to the Interrogatory, please so state under
                               oath.

        Objection:             Defendants object to this interrogatory because it is vague,
        (Ex. 6)                overbroad in time and scope, disproportional to the needs of this
                               case, seeks irrelevant information, and is unduly burdensome. . . .
                               Plaintiff’ s claims include general allegations about, inter alia,


                                                  4
       1:18-cv-01101-SEM-TSH # 50             Page 5 of 28



                              Tiffany Rusher, medical providers, mental health providers,
                              correctional employees, Wexford employees, the [IDOC], and the
                              State of Illinois. It is unreasonable for Defendants to attempt to
                              identify all individuals who may have information concerning these
                              types of broad allegations which are constrained by neither time nor
                              scope. Identifying all individuals with knowledge of Plaintiff’ s
                              claims, allegations, and Defendants’ and Co -Defendants’ defenses
                              thereto would necessarily require the identification of an
                              unknowable number of individuals employed by the [IDOC],
                              Wexford Health Sources, Inc., and the State of Illinois, past and
                              present. Defendants object to culling through all the documents
                              produced in discovery to specifically identify every individual
                              named therein because such a request is overbroad in time and
                              scope, unduly burdensome, and disproportional to the needs of this
                              case. Defendants object to this interrogatory because it seeks
                              information which if released would pose a risk to the safety and
                              security of correctional employees, offenders, their families, and
                              the institution. Defendants further object to the extent the
                              information sought in this interrogatory is protected by law. See
                              Departments of Commerce, Justice, and State Appropriations Act,
                              Pub. L. No. 105- 277, § 127 (1999) (“Notwithstanding any other
                              provision of law, in any action brought by a prisoner . . . .”)

        State response:       Defendant refers Plaintiff to Defendants’ Combined Objections to
        (Ex. 7)               Plaintiff’ s December 6, 2018 Interrogatories. Subject to and
                              without waiving said objections, Plaintiff is referred to Defendants’
                              Initial Disclosures, any supplements thereto, documents Bates
                              stamped 000001- 004733, any documents produced by the parties
                              during discovery, and any documents produced pursuant to
                              subpoena.

        Baldwin response:     [Same as State response]
        (Ex. 8)

        Rauner response:      [Same as State response]
        (Ex. 9)


       Discussion:     This interrogatory asked the defendants to identify persons with

knowledge of the facts relating to the claims and defenses in this case. The defendants made

boilerplate burden and overbreadth objections, and ultimately “responded” by invoking Rule

33(d) to refer Plaintiff to the entire, 4,733-page swath of documents produced as part of their

initial disclosures, as well as “any documents produced by the parties during discovery, and any

                                                 5
       1:18-cv-01101-SEM-TSH # 50             Page 6 of 28



documents produced pursuant to subpoena.” This response is improper. First, as Plaintiff

explained in her March 5 enforcement letter, the defendants’ boilerplate objections are invalid:

interrogatories asking to identify persons likely to have knowledge of the facts alleged is a well-

established discovery device. (See Ex. 10 at 2.)

       Second, the Rules Advisory Committee has explained that using Rule 33(d) to refer an

interrogating party to a “mass of business records” is “an abuse of the [Rule 33(d)] option.” Rule

33([d]) advisory committee note, 1980 amendment.

       Third and finally, the documents that defendants refer to consist almost entirely of Ms.

Rusher’s personal prison file, along with copies of several IDOC’s written policies—but the

Complaint makes broader allegations. The Complaint refers to numerous policy decisions by

governmental officials at the IDOC and the State management levels regarding the treatment of

mentally ill inmates. Plaintiff, for example, alleges that IDOC Director Baldwin and Governor

Rauner were both aware that there were multiple inmates “which included [Ms. Rusher], who

could not receive appropriate psychiatric care within the IDOC and therefore should have been

transferred to the custody of the Department of Human Services [IDHS],” yet they did not

attempt to have such inmates transferred to the IDHS. (See ECF 1 ¶ 25(a).) Persons with

knowledge of such management-level failures are not going to be identified in Ms. Rusher’s

personal prison files. Setting aside the improper nature of defendants’ Rule 33(d) responses,

therefore, their referral to Ms. Rusher’s personal prison file do not constitute a good faith attempt

to respond to this interrogatory.2




2
  Defendants also object to providing information based on Pub. L. No. 105- 277, but by its own
terms that law applies to actions “brought by a prisoner,” and Ms. Andrews is not a prisoner.
                                                   6
1:18-cv-01101-SEM-TSH # 50          Page 7 of 28



Interrogatory 3.

Discovery request:   For each Person with knowledge responsive to the previous
(Ex. 1)              Interrogatory, please describe with particularity any categories of
                     facts known by each such Person relating to the claims or defenses
                     in this action, including all categories of facts about which the
                     Person may be competent to testify at trial. If this Interrogatory is
                     answered by incorporating Documents, please state under oath
                     whether there are any categories of facts known to any witness
                     relating to the claims or defenses in this action which are not
                     reflected in the Documents upon which you rely; in the event you
                     fail to do so, Plaintiffs will assume the substance of the witnesses’
                     testimony is strictly limited to what is contained in such
                     Documents.

Objection:           Defendants object to this interrogatory because it is vague,
(Ex. 6)              overbroad in time and scope, disproportional to the needs of this
                     case, seeks irrelevant information, and is unduly burdensome. . . .
                     Plaintiff’ s claims include general allegations about, inter alia,
                     Tiffany Rusher, medical providers, mental health providers,
                     correctional employees, Wexford employees, the [IDOC], and the
                     State of Illinois. It is unreasonable for Defendants to attempt to
                     identify all individuals who may have information concerning these
                     types of broad allegations which are constrained by neither time nor
                     scope. Identifying all individuals with knowledge of Plaintiff’ s
                     claims, allegations, and Defendants’ and Co -Defendants’ defenses
                     thereto would necessarily require the identification of an
                     unknowable number of individuals employed by the [IDOC],
                     Wexford Health Sources, Inc., and the State of Illinois, past and
                     present. Defendants object to culling through all the documents
                     produced in discovery to specifically identify every individual
                     named therein because such a request is overbroad in time and
                     scope, unduly burdensome, and disproportional to the needs of this
                     case. Defendants also object to Plaintiff making any assumptions
                     about the substance of any witness’ s testimony.

State response:      Defendants refer Plaintiff to Defendants’ Combined Objections to
(Ex. 7)              Plaintiff’s December 6, 2018 Interrogatories. Subject to and
                     without waiving said objections, Plaintiff is referred to Defendants’
                     Initial Disclosures, any supplements thereto, documents Bates
                     stamped 000001- 004733, any documents produced by the parties
                     during discovery, and any documents produced pursuant to
                     subpoena.

Baldwin response:    [Same as State response]
(Ex. 8)


                                       7
       1:18-cv-01101-SEM-TSH # 50             Page 8 of 28



        Rauner response:       [Same as State response]
        (Ex. 9)


       Discussion: This interrogatory asks about the subject matters known to the persons

responsive to Interrogatory 2. The defendants’ answer is identical to Interrogatory 2, identifying

a large mass of documents—consisting of Ms. Rusher’s prison file and copies of regulations—

and virtually nothing else. That response is inadequate, for the same reason defendants’ response

to Interrogatory 2 is inadequate.

       Interrogatory 8.

        Discovery request:     Please state whether any Defendant or the employee or agent of any
        (Ex. 1)                Defendant acted inconsistently with any of the policies and
                               practices of the Logan Correctional Center, the [IDOC], or
                               Wexford at any time during the events described in the complaint.
                               If the answer is in the affirmative, please identify: (a) particular
                               policy or practice that was violated; (b) the individual(s) who
                               violated each such policy or practice; and (c) any discipline that
                               resulted from that violation.

        Objection:             Defendants object to this request because it is vague. It is not clear
        (Ex. 6)                what Plaintiff means by “hospital level mental health care.”
                               Defendants also object to this request because it assumes that
                               Illinois had no provision to provide “hospital level mental health
                               care” to offenders in the custody of the [IDOC] and assumes
                               Defendants were aware that Illinois had no provision to provide
                               “hospital level mental health care” to offenders in the custody of
                               the [IDOC]. Defendants also object to this interrogatory because it
                               is overbroad in time and scope, and irrelevant. The relevant issue in
                               this case is Tiffany Rusher’ s mental health treatment while in the
                               custody of the [IDOC], not mental health treatment of other
                               offenders.

        State response:        Defendants refer Plaintiff to Defendants’ Combined Objections to
        (Ex. 7)                Plaintiff’ s December 6, 2018 Interrogatories. Subject to and
                               without waiving said objections, Official Capacity Defendants are
                               not currently aware of any individual acting inconsistently with any
                               policies, practices, or customs at Logan Correctional Center as it
                               concerns the medical or mental health treatment of Tiffany Rusher
                               during her incarceration at Logan Correctional Center.



                                                 8
       1:18-cv-01101-SEM-TSH # 50               Page 9 of 28



        Baldwin response:        [Same as State response]
        (Ex. 8)

        Rauner response:         [Same as State response]
        (Ex. 9)


       Discussion: This interrogatory asks the defendants to identify any person who acted

inconsistently with the policies of the IDOC, Logan Correctional Center, or Wexford during the

events described in the Complaint. The defendants claimed that the request was overbroad as it

“seeks information concerning policies and practices which have no relevance to the claims

against Defendants in this case,” and confined their answer only to responding that they are

unaware of any actions inconsistent with “any policies, practices, or customs at Logan

Correctional Center as it concerns the medical or mental health treatment of Tiffany Rusher . . .

.” (See Ex. 7.)

       The interrogatory, however, asked not only about the policies of the Logan Correctional

Center, but the policies of the IDOC and of Wexford as well. The defendants must respond as to

those entities. Such responses are entirely appropriate. If it was State or IDOC policy to provide

severely mentally ill inmates with hospital-level mental healthcare, for example, and

management level defendants or Wexford failed to do so, that is relevant because such a failure

impacted Ms. Rusher and may have caused the injuries alleged in the complaint. It is Plaintiff’s

claim that such management-level failures caused Ms. Rusher’s injuries. This discovery is

Plaintiff’s opportunity to prove that claim. This interrogatory is therefore appropriate and the

defendants must respond to it.

       Interrogatory 15.

        Discovery request:       State the date on which you became aware that Illinois had no
        (Ex. 1)                  provision to provide hospital level mental health care to prisoners
                                 confined in the [IDOC].


                                                   9
       1:18-cv-01101-SEM-TSH # 50              Page 10 of 28



         Objection:             Defendants object to this request because it is vague. It is not clear
         (Ex. 6)                what Plaintiff means by “hospital level mental health care.”
                                Defendants also object to this request because it assumes that
                                Illinois had no provision to provide “hospital level mental health
                                care” to offenders in the custody of the [IDOC] and assumes
                                Defendants were aware that Illinois had no provision to provide
                                “hospital level mental health care” to offenders in the custody of
                                the [IDOC]. Defendants also object to this interrogatory because it
                                is overbroad in time and scope, and irrelevant. The relevant issue in
                                this case is Tiffany Rusher’ s mental health treatment while in the
                                custody of the [IDOC], not mental health treatment of other
                                offenders.

         State response:        None—standing on objections.
         (Ex. 7)

         Baldwin response:      None—standing on objections.
         (Ex. 8)

         Rauner response:       None—standing on objections.
         (Ex. 9)


       Discussion: This interrogatory asks the defendants when they became aware that Illinois

had no provision to provide hospital level mental healthcare to prisoners confined in the IDOC.

The defendants refused to respond. First they objected that the term “hospital level mental health

care” is vague. Plaintiff, however, provided the defendants with a detailed and specific

definition of that term in her discovery enforcement letter, referring to the term’s accepted

definition in the Rasho litigation. (See Ex. 10 at 7.) Even with this definition, though, the

defendants have not amended their response.

       The defendants also object that this interrogatory assumes facts that have not been

established, but that is not a valid basis for an objection. That is not a basis for refusing to

respond. See, e.g., Garcia v. Clark, 2012 WL 1232315, at *2 (E.D. Cal. Apr. 12, 2012)

(“Assuming facts not in evidence may be the basis for an objection during trial or some other

evidentiary hearing. This however, is discovery.”). The defendants also object to the


                                                  10
       1:18-cv-01101-SEM-TSH # 50             Page 11 of 28



interrogatory as to time, but it simply asks when they became aware of something. The

defendants further object as to scope because this case only concerns the care of Ms. Rusher, but

Plaintiff has alleged that the defendants failed at the management level to provide hospital level

mental healthcare to IDOC prisoners, and that that failure impacted Ms. Rusher. The

interrogatory therefore is appropriate.

       Interrogatory 16.

        Discovery request:     State the date on which you became aware that there were prisoners
        (Ex. 1)                confined in the [IDOC] who were in need of hospital level mental
                               health care.

        Objection:             Defendants object to this request because it is vague. It is not clear
        (Ex. 6)                what Plaintiff means by “hospital level mental health care.”
                               Defendants also object to this request because it assumes
                               Defendants were aware prisoners in the custody of the [IDOC]
                               needed “hospital level mental health care.” Defendants also object
                               to this interrogatory because it is overbroad in time and scope, and
                               irrelevant. The relevant issue in this case is Tiffany Rusher’ s
                               mental health treatment while in the custody of the [IDOC], not
                               mental health treatment of other offenders.
        State response:        None—standing on objections.
        (Ex. 7)

        Baldwin response:      None—standing on objections.
        (Ex. 8)

        Rauner response:       Defendant refers Plaintiff to Defendants’ Combined Objections to
        (Ex. 9)                Plaintiff’ s December 6, 2018 Interrogatories. Subject to and
                               without waiving said objections, prior to this lawsuit, I do not recall
                               being made aware of Tiffany Rusher.

                               Furthermore, I do not recall being made aware of Tiffany Rusher’ s
                               specific mental health treatment needs or that she was not receiving
                               the appropriate level of mental health care. I was at no time
                               personally involved in providing specific courses of mental health
                               treatment to Tiffany Rusher.


       Discussion: This interrogatory asked the defendants to say when they became aware that

there were prisoners confined in the IDOC who were in need of hospital level mental healthcare.


                                                 11
       1:18-cv-01101-SEM-TSH # 50              Page 12 of 28



The defendants objected that “hospital level mental health care” is vague, but in their

enforcement letter Plaintiff’s counsel referred the defendants to the definition they provided as to

Interrogatory 15. The defendants have never amended their response or stated that they needed

further clarification regarding this definition.

        The defendants also object that the interrogatory assumes facts not in evidence, but as

Plaintiff has explained (see Interrogatory 15), that is not a valid objection. The defendants object

that the interrogatory is “overbroad in time,” but whatever they mean by that objection, this the

interrogatory asks defendants when they became aware of something. Finally, the defendants’

objection that the interrogatory is overbroad since it refers to “other offenders” is inappropriate

for the reasons described regarding Interrogatory 15.

        Interrogatory 17.

         Discovery request:     Regarding the previous interrogatory, describe each action You too
         (Ex. 1)                to make hospital level mental health care available to prisoners
                                confined in the [IDOC] who were in need of such care.

         Objection:             Defendants object to this request because it is vague. It is not clear
         (Ex. 6)                what Plaintiff means by “hospital level mental health care.”
                                Defendants also object to this request because it assumes
                                Defendants were aware prisoners in the custody of the [IDOC]
                                needed “hospital level mental health care.” Defendants also object
                                to this interrogatory because it is overbroad in time and scope, and
                                irrelevant. The relevant issue in this case is Tiffany Rusher’ s
                                mental health treatment while in the custody of the [IDOC], not
                                mental health treatment of other offenders.
         State response:        None—standing on objections.
         (Ex. 7)

         Baldwin response:      None—standing on objections.
         (Ex. 8)

         Rauner response:       Defendant refers Plaintiff to Defendants’ Combined Objections to
         (Ex. 9)                Plaintiff’ s December 6, 2018 Interrogatories. Subject to and
                                without waiving said objections, prior to this lawsuit, I do not recall
                                being made aware of Tiffany Rusher.



                                                   12
      1:18-cv-01101-SEM-TSH # 50             Page 13 of 28



                              Furthermore, I do not recall being made aware of Tiffany Rusher’ s
                              specific mental health treatment needs or that she was not receiving
                              the appropriate level of mental health care. I was at no time
                              personally involved in providing specific courses of mental health
                              treatment to Tiffany Rusher.


       Discussion: This interrogatory refers to Interrogatory 16 and asks the defendants to state

what actions they took to ensure IDOC prisoners in need of hospital level mental health care

received it. The defendants refused to respond (aside from Gov. Rauner’s objection that he did

not have information specifically regarding Ms. Rusher), based on the same objections they

made to Interrogatory 16. Those objections are invalid for the same reasons.

       Interrogatory 18.

        Discovery request:    State all reasons (if any) that prisoners confined in the [IDOC] who
        (Ex. 1)               were in need of hospital level of mental health care were not
                              transferred to one of the state mental health hospitals operated by
                              the Illinois Department of Human Services.

        Objection:            Defendants object to this request because it is vague. It is not clear
        (Ex. 6)               what Plaintiff means by “hospital level mental health care.”
                              Defendants also object to this request because it assumes
                              Defendants were aware prisoners in the custody of the [IDOC]
                              needed “hospital level mental health care.” Defendants also object
                              to this interrogatory because it is overbroad in time and scope, and
                              irrelevant. The relevant issue in this case is Tiffany Rusher’ s
                              mental health treatment while in the custody of the [IDOC], not
                              mental health treatment of other offenders.
        State response:       None—standing on objections.
        (Ex. 7)

        Baldwin response:     None—standing on objections.
        (Ex. 8)

        Rauner response:      Defendant refers Plaintiff to Defendants’ Combined Objections to
        (Ex. 9)               Plaintiff’ s December 6, 2018 Interrogatories. Subject to and
                              without waiving said objections, prior to this lawsuit, I do not recall
                              being made aware of Tiffany Rusher.

                              Furthermore, I do not recall being made aware of Tiffany Rusher’s
                              specific mental health treatment needs or that she was not receiving
                              the appropriate level of mental health care. I was at no time

                                                13
       1:18-cv-01101-SEM-TSH # 50              Page 14 of 28



                                personally involved in providing specific courses of mental health
                                treatment to Tiffany Rusher.


       Discussion: This interrogatory asks the defendants to explain why IDOC prisoners in

need of hospital level mental healthcare were not transferred to one of the state hospitals

operated by IDHS. The defendants refused to respond because “hospital level mental health

care” is vague. Again, Plaintiff’s enforcement letter referred the defendants to the definition

provided as to Interrogatory 15, yet defendants have not amended their responses. The

defendants also object that the interrogatory assumes facts not in evidence. That is invalid as

well, for the reasons explained above. The defendants further object that the interrogatory is

vague as to time, but the obvious time period is that during which the failure to send seriously

mentally ill inmates to the IDHS impacted Ms. Rusher. The defendants again object as to scope

because this interrogatory concerns more prisoners than Tiffany, but once more, Plaintiff alleges

management-level failures that impacted Ms. Rusher, making this interrogatory appropriate.

       Interrogatory 19

       Discussion: This interrogatory asks individual-capacity defendants to provide financial

information for punitive damages. The defendants object that the interrogatory is premature,

since the case has not survived summary judgment. Plaintiff has no quarrel with a delayed

response to this interrogatory, so long as her ability to enforce it is preserved.

               b. REQUESTS FOR PRODUCTION TO JOHN BALDWIN (Ex. 2.).

       Plaintiff’s requests for production (“RFP”) to Mr. Baldwin (in his official capacity) are

attached as Exhibit 2. Mr. Baldwin’s responses are attached as Exhibit 4.

                        i. Global problems.

       Rule 34(b)(2)(C). Baldwin’s responses to every RFP fail to comply with Rule

34(b)(2)(C), in that they do not state whether any responsive materials are being withheld on the

                                                  14
      1:18-cv-01101-SEM-TSH # 50             Page 15 of 28



basis of the stated objections. Pursuant to Rule 34(b)(2)(C), Mr. Baldwin must state whether any

responsive materials are being withheld on the basis of these objections, and as to each request,

specify which part of which request they are being withheld from, and based on what objection.

Mr. Baldwin must amend his responses to comply with those obligations. Plaintiff raised this

issue with Mr. Baldwin during the meet-and-confer process (see Ex. 10 at 12) but Mr. Baldwin

has not amended his responses.

                      ii. Specific requests.

       Baldwin Request for Production 1.

        Discovery request:    All Documents concerning Tiffany Rusher that were generated and/
        (Ex. 2)               or maintained by IDOC at any time pursuant to the assessment plan
                              described the September 20, 2013 memorandum from IDOC to Dr.
                              Raymond Patterson (a copy of which is produced in this matter as
                              Andrews v. Rauner, Plaintiff’ s Production 000008- 000012) [a
                              copy of the Assessment Plan is attached as Ex. 14].

        Response:             Defendant objects to this Request because it is overbroad in time
        (Ex. 4)               and scope, irrelevant, vague, confusing, and unduly burdensome.
                              See Fed. R. Civ. P. 26(b). Plaintiff’s Request is vague and
                              confusing as written. Plaintiff seeks documents “generated and/ or
                              maintained” for an IDOC Facility and Staffing Assessment Plan
                              used in other pending litigation. It is unclear if Plaintiff is seeking
                              documents concerning the implementation of this plan, documents
                              specifically mentioning Tiffany Rusher, documents generally
                              referring to SMI female offenders, or something else. In any event,
                              it is unclear how this Request is relevant to the claims or defenses
                              in this case. Defendant also objects to this Request to the extent
                              Plaintiff is seeking documents protected by attorney- client
                              privilege or the work product doctrine. While Plaintiffs Request is
                              difficult to discern, it, arguably, might be seeking documents
                              protected by a privilege. Defendant is not currently withholding any
                              documents responsive to this Request based on privilege, as
                              Defendant understands this Request, but reserves the right to
                              withhold said documents if Plaintiff clarifies this Request.

                              Subject to and without waiving said objections, as it concerns
                              Tiffany Rusher’ s determined levels of care, mental health
                              treatment, and mental health treatment providers, Defendant refers
                              Plaintiff to Tiffany Rusher’ s medical and mental health records,
                              previously produced, as documents Bates stamped 000017-

                                                15
      1:18-cv-01101-SEM-TSH # 50             Page 16 of 28



                              004297. Plaintiff is also referred to document Bates stamped
                              004775- 005031.


       Discussion: This RFP asked Baldwin to produce documents concerning Ms. Rusher that

were generated pursuant to the assessment plan set out in the 9/20/13 memorandum (see Ex. 14).

Baldwin raises a variety of objections, and then points only to bates ranges reflecting Ms.

Rusher’s medical file. That is inadequate. The 9/20/13 Assessment Plan at issue, which was a

component of the Rasho litigation remedy, led to the generation of written assessments specified

in the plan. To the extent such assessments generated documents that concerned Ms. Rusher

(e.g., if documents were generated identifying Ms. Rusher as a prisoner who required “Inpatient”

care, see Ex. 14 at 00009), such a document would be responsive, and Baldwin should be

required to produce such responsive documents.

       Baldwin Request for Production 2.

        Discovery request:    All inpatient lists that were generated and/or maintained by IDOC
        (Ex. 2)               at any time pursuant to the assessment plan described in the
                              September 20, 2013 memorandum from IDOC to Dr. Raymond
                              Patterson (a copy of which is produced in this matter as Andrews v.
                              Rauner, Plaintiff’s Production 000008-000012 [Ex. 14]). This
                              request includes but is not limited to inpatient lists that reference
                              Tiffany Rusher.

        Response:             Defendant objects to this Request because it is overbroad in time
        (Ex. 4)               and scope, unduly burdensome, irrelevant, and duplicative. See
                              Fed. R. Civ. P. 26(b). A copy of Tiffany Rusher’ s mental health
                              records, which includes her identified level of care, has already
                              been produced to Plaintiff. It is unclear why Plaintiff needs this
                              information in an alternate form and, therefore, Plaintiff’s Request
                              is unduly burdensome and duplicative. Defendant also objects to
                              this Request because the identification of non- party offenders who
                              were identified as needing inpatient level of care is not relevant to
                              the claims or defenses at issue in this case. Defendant also objects
                              to this Request as argumentative because it assumes Tiffany Rusher
                              was identified as needing inpatient level of care as of September
                              20, 2013. Defendant also objects to this Request because mental



                                                16
       1:18-cv-01101-SEM-TSH # 50             Page 17 of 28



                               health information of non- parties is protected under state and
                               federal law.

                               Subject to and without waiving said objections, as it concerns
                               Tiffany Rusher’ s determined levels of care, mental health
                               treatment, and mental health treatment providers, Defendant refers
                               Plaintiff to Tiffany Rusher’ s medical and mental health records,
                               previously produced, as documents Bates stamped 000017-
                               004297. Plaintiff is also referred to document Bates stamped
                               004775- 005031.


       Discussion: This RFP asked Baldwin to produce inpatient lists specified in the

assessment plan, whether or not those records reference Tiffany Rusher. Baldwin refused and

pointed only to Ms. Rusher’s own medical file. That is inappropriate. Baldwin’s refusal to

produce responsive information seems to stem from the defendants’ refusal to acknowledge that

this is a case about their management-level actions (or inaction) that impacted a number of

inmates, including Ms. Rusher. Plaintiff is entitled to prove up those policies and the

information Plaintiff seeks here is reasonably calculated to do that. Baldwin’s claims that

producing this information is unduly burdensome are entirely unfounded, and therefore are

waived. Finally, the privilege objection asserted by Baldwin (regarding other prisoners) was

already resolved by the Court, which decided both that the Illinois Mental Health Act does not

control discovery in this case, and that the Confidentiality Order entered in this case is sufficient

to protect the privacy interests of third-party inmates. (See ECF 40 at 7.) Baldwin must produce

responsive information.

       Baldwin Request for Production 3-6.

        Discovery request:     3. Documents that reference the identi[t]y of individuals in the
        (Ex. 2)                Female SMI Caseload in need of Inpatient Level of Care (LOC) as
                               of “circa December 6, 2013” (see Andrews v. Rauner, Plaintiff’s
                               Production 000017), including but not limited to documents that
                               reference Tiffany Rusher.



                                                 17
1:18-cv-01101-SEM-TSH # 50      Page 18 of 28



                 4. Documents that reference the identi[t]y of individuals in the
                 Female SMI Caseload in need of Inpatient Level of Care (LOC) as
                 of “circa January 27, 2014” (see Andrews v. Rauner, Plaintiff’s
                 Production 000129- 000130), including but not limited to
                 documents that reference Tiffany Rusher.

                 5. Documents that reference the identi[t]y of individuals in the
                 Female SMI Caseload in need of Inpatient Level of Care (LOC) as
                 of April 3, 2014 (see Andrews v. Rauner, Plaintiff’s Production
                 000254), including but not limited to documents that reference
                 Tiffany Rusher.

                 6. Documents that reference the identi[t]y of individuals in the
                 Female SMI Caseload in need of Inpatient Level of Care (LOC) as
                 of February 13, 2015 (see Andrews v. Rauner, Plaintiff’s
                 Production 000278- 000279), including but not limited to
                 documents that reference Tiffany Rusher.

 Response:       [Identical for RFPs 3-6] Defendant objects to this Request because
 (Ex. 4)         it is vague, overbroad in time and scope, unduly burdensome,
                 irrelevant, and duplicative. See Fed. R. Civ. P. 26(b). It is unclear
                 from Plaintiff’ s Request whether Plaintiff is seeking the identities
                 of female SMI caseload offenders identified as needing inpatient
                 level of care for a specific date, all documents referencing the list
                 of female SMI caseload offenders identified as needing inpatient
                 level of care for a specific date, or something else. In any event, it
                 is unclear why Plaintiff needs information concerning other
                 offenders because Plaintiff is not bringing class claims. A copy of
                 Tiffany Rusher’ s mental health records, which includes her
                 identified level of care, has already been produced to Plaintiff. It is
                 unclear why Plaintiff needs this information in an alternate form
                 and, therefore, Plaintiff’ s Request is duplicative and unduly
                 burdensome. Defendant also objects to this Request because the
                 identification of non- party offenders that were identified as
                 needing inpatient level of care is not relevant to Plaintiffs claims or
                 defenses. Defendant also objects to this Request as argumentative
                 because it assumes Tiffany Rusher was identified as needing
                 inpatient level of care as of February 13, 2015. Defendant also
                 objects to this Request because mental health information of non-
                 parties is protected under state and federal law.

                 Subject to and without waiving said objections, as it concerns
                 Tiffany Rusher’ s determined levels of care, mental health
                 treatment, and mental health treatment providers, Defendant refers
                 Plaintiff to Tiffany Rusher’ s medical and mental health records,
                 previously produced, as documents Bates stamped 000017-


                                   18
       1:18-cv-01101-SEM-TSH # 50            Page 19 of 28



                               004297. Plaintiff is also referred to document Bates stamped
                               004775- 005031.


       Discussion: These requests ask Baldwin to produce inpatient-level-of-care lists

identified in several IDOC memos to Dr. Patterson and Harold Hirschman. Baldwin refused to

do so, again pointing only to Tiffany’s medical file, again based again on the defendants’ refusal

to acknowledge Plaintiff’s allegation that Ms. Rusher was impacted by the defendants’ policies

and practices regarding the treatment of IDOC prisoners with mental illness. In that light all

Baldwin’s objections are invalid. The impact suffered by other inmates is proof that Ms. Rusher

was the victim of management-level and is key to holding the management-level defendants

responsible for her mistreatment the information is therefore highly relevant to this case.

Baldwin furthermore made no effort to substantiate his objection that responding to these

requests will impose any sort of meaningful burden. Baldwin must produce responsive

documents.

       Baldwin Request for Production 7.

        Discovery request:     All Communications to and/or from Governor Rauner and/or his
        (Ex. 2)                agents regarding the lack of inpatient care provided to Illinois
                               prisoners between 1/1/2013 and 5/31/2016, including but not
                               limited to communications referenced in the document produced at
                               Andrews v Rauner, Plaintiff’ s Production 000290-000291.3

        Response:              Defendant objects to this Request to the extent Plaintiff seeks
        (Ex. 4)                documents outside the custody, control, or possession of the office
                               of the Acting Director of the [IDOC] because this is the party to
                               whom Plaintiff directed her Request.

                               See generally Fed. R. Civ. P. 34. Defendant also objects to this
                               Request because it is overbroad in time and scope, irrelevant,
                               vague, and unduly burdensome. See Fed. R. Civ. P. 26(b). This

3
   This document refers to a statement in a memorandum filed by the Attorney General’s Office in
Rasho v. Walker, 1:07-cv-01298-MMM (ECF 245 at 4-5) (C.D. Ill. Aug. 6, 2015), which stated,
“The March [2015 settlement] conference included extensive discussion of the efforts made to secure
inpatient beds, including a request from the Governor for funding.”
                                                19
       1:18-cv-01101-SEM-TSH # 50             Page 20 of 28



                               case concerns Tiffany Rusher’ s mental health treatment while in
                               the custody of the [IDOC], and it has not been established that
                               Tiffany Rusher was identified as needing inpatient level of care.
                               Further, Communications generally concerning a lack of inpatient
                               care are not relevant to Plaintiff’ s claim that Defendants did not
                               provide Tiffany Rusher with adequate mental health care; the
                               pertinent issue is whether Defendants recognized Tiffany Rusher
                               was not receiving adequate care and consciously disregarded
                               Tiffany Rusher’s alleged objectively serious mental health
                               treatment needs.


       Discussion: This request asked for communications by Gov. Rauner or his agents

regarding inpatient levels of care. Baldwin refused to produce any responsive documents. His

primary objection is that this case involves only the treatment of Tiffany Rusher, but as Plaintiff

has explained repeatedly, that objection flatly ignores the management-level allegations Plaintiff

makes in her complaint. Once again, Plaintiff alleges that action and inaction that was

countenanced by Mr. Rauner regarding mentally ill inmates, at the management level, harmed

Ms. Rusher personally. This request is part of Plaintiff’s effort to prove that claim. The

discovery is entirely appropriate for this case.

       Baldwin further objects that he does not have custody of such communications as

“Acting Director of the Illinois Department of Corrections,” but Baldwin is responding in his

official capacity and as such he stands in for the State of Illinois, which inarguably has custody.

               c. REQUESTS FOR PRODUCTION TO ALL DEFENDANTS (Ex. 3.).

       Plaintiff’s requests to all the defendants are attached as Exhibit 3. The defendants’

responses are attached as Exhibit 5.

                        i.   Global issues.

       Privilege / work product objection: In response to multiple RFPs the defendants object

on attorney work product and privilege grounds. (See RFPs 1-3, 5, 12, 14-25.) If the defendants

are withholding documents on the basis of these objections, they are required to produce a

                                                   20
       1:18-cv-01101-SEM-TSH # 50             Page 21 of 28



privilege log. Plaintiff raised this issue with the defendants during the meet-and-confer process

(see Ex. 10 at 8) but the defendants have not provided a log.

       Rule 34(b)(2)(C). As with Mr. Baldwin, the defendants have failed to state whether any

responsive materials are being withheld on the basis of their objections. Plaintiff raised this issue

with the defendants during the meet-and-confer process (see id. at 8) but the defendants have not

amended their responses.

                       ii.   Specific requests.

       All Defendants Request for Production 5.

        Discovery request:     All communications pertaining to Tiffany Rusher, including but not
        (Ex. 3)                limited to: emails, memos, notes, and “Utilization Review” or
                               “Collegiate Review” communications.
        Response:              Defendants object to this request because it is vague, overbroad in
        (Ex. 5)                time and scope, disproportional to the needs of this case, seeks
                               information and documentation wholly irrelevant to the claims
                               against Defendants in this case, and is unduly burdensome. It is
                               unreasonable for Defendants to scour every agency, office, and
                               employee of the State of Illinois to find every communication
                               concerning Tiffany Rusher. Further, many of these documents and
                               information are not relevant to Plaintiff' s claims in this case that
                               Tiffany Rusher' s mental health treatment at Logan Correctional
                               Center was inadequate. Defendants also object to this request to the
                               extent it seeks any information or documentation that is attorney
                               work product or protected by attorney- client privilege.

                               Subject to and without waiving said objections, see Tiffany Rusher'
                               s medical and mental health records maintained by the [IDOC],
                               previously produced as documents Bates stamped 000017- 004297.
                               Plaintiff is also referred to documents Bates stamped 004734-
                               005031. See also Department of Human Services documents
                               produced by Co-Defendants Bates stamped Wexford Bates 000001-
                               002213, and 002234- 002306.


       Discussion: This RFP asked the defendants to produce all communications pertaining to

Tiffany Rusher. Outside of Ms. Rusher’s prison records, defendants to produce a single

document. They raise boilerplate, unsupported objections, which are waived. Among other


                                                  21
       1:18-cv-01101-SEM-TSH # 50             Page 22 of 28



things, defendants claim that it is overly broad and unduly burdensome to “scour” every state

agency for communications, but that objection is both implausible and unsubstantiated. And it is

nonsense. The defendants are being called upon to do what corporate defendants do every day:

identify likely custodians of records responsive to a document request. The defendants can

identify such custodians through a straightforward investigation; indeed, given the standardized

protocols that the IDOC and other agencies have for managing prisoners like Ms. Rusher,

determining who is likely to possess responsive information and where it is located should not be

particularly taxing. And of course, much of the responsive information will be stored

electronically, making it easy both to search and to produce.

        The defendants also repeat their relevance objection, that “Plaintiff’s claims in this case

[are only] that Tiffany Rusher’s mental health treatment at Logan [CC] was inadequate.” But

Plaintiff’s claims are in no way limited to that allegation—Plaintiff alleges that Ms. Rusher’s

placement in solitary confinement amounted to cruel and unusual punishment, and that the

defendants discriminated against her as a disabled person. The impact of Ms. Rusher’s serious

mental illness and her placement in several solitary confinement—both of which relate directly

to this lawsuit—appear to be the dominant phenomena of her incarceration, and thus a request

for communications about her is reasonably targeted to lead to the discovery of admissible

evidence.

        The defendants have not produced (or pointed to) a single email relating to Ms. Rusher,

and they do not appear to have conducted any sort of search for such communications. The

defendants are thus in flagrant violation of their obligations under Rule 34. They must respond

to this request.




                                                 22
       1:18-cv-01101-SEM-TSH # 50            Page 23 of 28



       All Defendants Request for Production 7 and 8.

       Discussion: These RFPs asked for floorplans of the areas relating to Ms. Rusher’s

placement in solitary confinement. During the parties’ March 15 telephonic meet-and-confer

call defense counsel agreed to produce fire safety floorplans. No such plans have been produced,

however. Plaintiff therefore assumes that the defendants have changed position and are refusing

to produce anything. They should be compelled to produce responsive plans.

       All Defendants Request for Production 14.

        Discovery request:    All physical evidence in your possession relating to Tiffany Rusher.
        (Ex. 3)

        Response:             Defendants object to this request because it is vague, overbroad in
        (Ex. 5)               time and scope, disproportional to the needs of this case, seeks
                              information and documentation wholly irrelevant to the claims
                              against Defendants in this case, and is unduly burdensome. It is
                              unreasonable for Defendants to scour every agency, office, and
                              employee of the State of Illinois to find “all physical evidence”
                              relating to Tiffany Rusher. This request is also vague because it is
                              unclear whether Plaintiff is seeking physical evidence Defendants
                              will rely upon at trial, seeking physical evidence duplicative of
                              request 10, or something else. Defendants also object to this request
                              to the extent it seeks any information or documentation that is
                              attorney work product or protected by attorney- client privilege.


       Discussion: This RFP asks for physical evidence relating to Tiffany Rusher. The

defendants objected that this request might call for evidence that Defendants might use at trial,

but that is not a basis for an objection—such evidence would be discoverable under the federal

rules. The defendants also assert attorney work product and attorney-client privilege objections.

They must produce a privilege log if they are withholding evidence based on this objection. They

must also identify any evidence that they are withholding based on any of their objections.




                                                23
      1:18-cv-01101-SEM-TSH # 50            Page 24 of 28



       All Defendants Request for Production 21.

        Discovery request:    All documents related to discharge planning for Tiffany Rusher,
        (Ex. 3)               including without limitation any documents relating to commitment
                              proceedings which were contemplated or initiated, including emails
                              and other communications with the State’s Attorney’s office.
        Response:             Defendants object to this request because it is vague, overbroad in
        (Ex. 5)               time and scope, seeks information wholly irrelevant to the claims
                              against Defendants in this case, is disproportional to the needs of
                              this case, and is unduly burdensome. It is unclear what Plaintiff
                              intends by all documents relating to discharge planning for Tiffany
                              Rusher. Defendants also object to this request to the extent it seeks
                              any information or documentation that is attorney work product or
                              protected by attorney-client privilege.

                              Subject to and without waiving said objections, Plaintiff is referred
                              to documents produced by Co-Defendants Bates stamped Wexford
                              Bates 002214- 002233.


       Discussion: This RFP asked the defendants for all documents relating to Tiffany

Rusher’s civil commitment proceedings, including related communications. The defendants

refer only to the commitment pleadings themselves, not to any other documents and not any

other communications. That there are no such communications is implausible. The defendants

are therefore required to amend their response. The defendants are further obligated to produce a

privilege log identifying responsive documents that they claim are privileged. They have not

done so, despite Plaintiff’s request in her enforcement correspondence.

       All Defendants Request for Production 22.

        Discovery request:    All documents relating to Illinois Department of Correction’s
        (Ex. 3)               contract with Wexford or any other entity or person relating to the
                              provision of mental health services at Logan Correctional Center
                              which were in effect during the relevant period.
        Response:             Defendants object to this request because it is vague, overbroad in
        (Ex. 5)               time and scope, seeks information wholly irrelevant to the claims
                              against Defendants in this case, is disproportional to the needs of
                              this case, and is unduly burdensome. It is unclear what Plaintiff
                              intends by all documents relating to discharge planning for Tiffany
                              Rusher. Defendants also object to this request to the extent it seeks


                                               24
      1:18-cv-01101-SEM-TSH # 50             Page 25 of 28



                              any information or documentation that is attorney work product or
                              protected by attorney- client privilege.

                              Subject to and without waiving said objections, Plaintiff is referred
                              to documents produced by Co -Defendants Bates stamped Wexford
                              Bates 002214- 002233.


       Discussion: This RFP asked the defendants to produce documents relating to IDOC’s

contract with Wexford relating to the provision of mental health services at Logan CC. The

defendants point to the Wexford contract only. That is demonstrably inadequate. There are

numerous additional documents responsive to this request—many of which were admitted as

evidence in the various Rasho hearings. However, there is no indication (either in Rasho or in

the defendants’ discovery responses here) that the defendants have made any effort at all to

locate or gather any documents in response to this request. It is simply inconceivable that State

and Wexford did not communicate regarding the provision of mental healthcare at Logan CC,

yet the defendants appear pointedly to have refused to search for such information.

       This refusal, again, appears to stem from the defendants’ position that discovery in this

case can only concern the care of Ms. Rusher in particular—but as Plaintiff has explained

repeatedly, that simply is not so. Her complaint alleges that policy failures led to Ms. Rusher’s

mistreatment, and this discovery is designed to prove that allegation. The defendants must make

some effort to locate documents that are responsive to this request.

       All Defendants Request for Production 25.

        Discovery request:    All documents relating to the provision of hospital level mental
        (Ex. 3)               health care to prisoners confined to the [IDOC], including without
                              limitations all plans, communications, emails, studies and similar
                              documents relating to contracts with third parties, other state
                              agencies, or privately owned or operated hospitals relating to such
                              care, or plans or attempts to provide such care.
        Response:             Defendants object to this request because it is vague, overbroad in
        (Ex. 5)               time and scope, seeks information wholly irrelevant to the claims
                              against Defendants in this case, is disproportional to the needs of

                                                25
       1:18-cv-01101-SEM-TSH # 50             Page 26 of 28



                               this case, and is unduly burdensome. Plaintiff' s claims in this case
                               concern Tiffany Rusher' s mental health care while at Logan
                               Correctional Center. Plaintiff' s request for all documents relating
                               to “the provision of hospital level mental health care to prisoners”
                               at all [IDOC] facilities, without temporal limitation, is overbroad,
                               irrelevant, and disproportional to the needs of this case. Further, it
                               is unclear what Plaintiff intends by “hospital level mental health
                               care.” Defendants also object to this request to the extent it seeks
                               any information or documentation that is attorney work product or
                               protected by attorney- client privilege.


       Discussion: This RFP asks the defendants to produce all documents relating to the

provision of hospital level mental healthcare. The defendants refused to produce a single

document based on boilerplate objections. In enforcement correspondence Plaintiff addressed

those objections, providing a definition for “hospital level mental healthcare” and explaining the

relevance of the request. In that correspondence Plaintiff further explained that the request is

relevant because the complaint alleges that defendants’ failure to provide hospital level mental

healthcare to IDOC prisoners who needed it caused Tiffany’s injuries. Plaintiff further pointed

out in the discovery correspondence that the defendants’ assertion of disproportionality was

entirely unsupported. The defendants have not responded to these observations or supported

their objections. Their objections are therefore waived. They must produce responsive

documents.

       All Defendants Request for Production 26.

       Discussion: This was a request for inspection of areas where Ms. Rusher was housed and

devices used to restrain her. The defendants asserted boilerplate objections. In her discovery

correspondence Plaintiff asked the defendants to clarify whether they were actually objecting to

an inspection by Plaintiff’s counsel, and received no response. Plaintiff therefore moves to

compel the inspection.



                                                 26
       1:18-cv-01101-SEM-TSH # 50              Page 27 of 28



       WHEREFORE, Plaintiff respectfully requests that the Court compel the defendants to

respond to Plaintiff’s discovery, as set forth in this motion.



Date: May 13, 2019                             Respectfully submitted,

                                               /s/ Stephen H. Weil       .

                                               Stephen H. Weil – steve@weilchardon.com
                                               Alexis G. Chardon – ali@weilchardon.com
                                               Weil & Chardon LLC
                                               333 S. Wabash Ave., Suite 2700
                                               Chicago, IL 60604
                                               312-585-7404

                                               Alan Mills – alan@uplcchicago.org
                                               Elizabeth Mazur – liz@uplcchicago.org
                                               Nicole Schult – nicole@uplcchicago.org
                                               Uptown People’s Law Center
                                               4413 North Sheridan Rd.
                                               Chicago, Illinois 60640
                                               Tel: (773) 769-1411
                                               Fax: (773) 769-2224

                                               Attorneys for Plaintiff




                                                  27
      1:18-cv-01101-SEM-TSH # 50             Page 28 of 28



                                CERTIFICATE OF SERVICE
        I hereby certify that on May 13, 2019, a true and correct copy of the foregoing was filed
electronically. Notice of this filing was sent by operation of the Court’s ECF electronic filing
system to all parties indicated on the electronic filing receipt. Parties may access this filing
through the Court’s electronic filing system.


                                                     /s/ Stephen H. Weil
